                                               KREINDLER
             KREINDLER & KREINDLER LLP          I   750 Third Avenue       I   New York, NY 10017-2725
                    office: 212.687.8181   I   fax : 212 .972 .9432   I   www.kreindler.com




                                                                      March 9, 2020



Hon . Sidney H. Stein
U.S. District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    U.S.A. v. Xing Lin
              I 1-cr-114 (SHS)

Dear Judge Stein:

        I submit this letter-motion in connection with the above-referenced matter of
United States v. Xing Lin, which was recently assigned to this Court, upon a February 27,
2020 mandate from the United States Court of Appels for the Second Circuit. ECF No.
94. Previously, the Second Circuit had appointed me pursuant to the Criminal Justice Act
(18 U.S.C . § 3006A) to represent Mr. Lin for purposes of his petitions for writs of
certiorari. 14-4133 (2d Cir.), ECF No. 125. The appointment was made following my
declaration attesting to Mr. Lin's financial status and a completed CJA 23 form. 14-4133
(2d Cir.), ECF No. 121-2.

        Mr. Lin has been continuously incarcerated since his conviction and his financial
circumstances have not changed since the Second Circuit appointed me to represent him .
Given that I have been Mr. Lin's attorney since his initial appeal, starting in December
2014 and through two petitions to the United States Supreme Court, I believe that the
interests of continuity weigh in favor of my continued representation in this case. I
therefore respectfully ask that this Court endorse this letter-motion and order that I b
appointed to continue to represent Xing Lin in the District Court for all further
proceedings pursuant to the Criminal Justice Act.

                                                          Respectfully submitted,


                                                                      Isl
                                                          Megan W. Benett



                                                                                                         SIDlf:·/     ,r       STEIN
                                                                                                             u . .:..i. jj.   J'
               New York                              Boston                              Los Angeles
